PER CURIAM.
Whether the contract between the plaintiff’s assignor and the defendant, relative to the introduction of his daughter into a school kept by the former as a resident pupil for an entire year *1090at a certain charge, and without deduction for absence or withdrawal, was concluded by and between them upon those terms, was a question of fact, determined by the trial justice in favor of the defendant, who from the testimony adduced (much under the pleadings being irrelevant) does not appear to have expressly contracted, nor does he impliedly appear to have so agreed as it was not shown that his attention was directed or called to matter pertaining thereto on an application blank of remote date, or in a catalogue of the current year. The judgment rendered for the plaintiff for the sum that was payable in advance must therefore be affirmed.
Judgment affirmed, with costs to the respondent.